DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The present application was filed on 09/09/2019. This application is a Continuation of Application No. 15/655,203 (filed on 07/20/2017, now Patent No. 10452977), which is a Continuation of Application No. 15/630,610 (filed on 06/22/2017, now Patent No. 11222263); and claims foreign priority to Application No. 10-2016-0096173 (filed on 07/28/2016; REPUBLIC OF KOREA) and Application No. 10-2017-0020034 (filed on 02/14/2017; REPUBLIC OF KOREA).

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 15/655,203, filed on 07/20/2017.

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 09/09/2019.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
Claim 12 recites “implement, using the synaptic weights, at least a layer of the neural network without weight sharing” (emphasis added).
Claim 26 recites “wherein the implementing of the neural network includes implementing the layer of the neural network without weight sharing” (emphasis added). 
However, the Specification does not have proper antecedent basis for the claimed subject matter as noted above.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, and 11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 12, 14, and 16 of U.S. Patent No. US 10,452,977 B2 (Reference Patent). Although the claims at issue are not identical, they are not patentably distinct from each other because the claim(s) under examination are anticipated by the reference claim(s). See MPEP 804(II)(B)(1), (“A nonstatutory double patenting rejection is appropriate where a claim in an application under examination claims subject matter that is different, but not patentably distinct, from the subject matter claimed in a prior patent or a copending application. The claim under examination is not patentably distinct from the reference claim(s) if the claim under examination is anticipated by the reference claim(s)...This type of nonstatutory double patenting situation arises when the claim being examined is, for example, generic to a species or sub-genus claimed in a conflicting patent or application, i.e., the entire scope of the reference claim falls within the scope of the examined claim”).

Present Application
U.S. Patent No. US 10,452,977 B2 (Reference Patent)
Claim 1

A neural network apparatus comprising: 

a processor configured to obtain and implement a neural network with a plurality of layers each comprising neurons, with plural synapses connecting neurons included in neighboring layers of the plurality of layers, 

wherein the plural synapses include synapses having synaptic weights, as obtained in the obtaining of the neural network, for interpreting data input to a layer of the plurality of layers having the plural synapses for a trained objective,

wherein the synaptic weights include weights, previously having pre-regularized values greater than zero and less than a value of a variable a that is greater than zero, that are regularized values having been set to zero, 

wherein the synaptic weights include weights, previously having pre-regularized values greater than a value of a variable b that is greater than the value of the variable a, that are additional regularized values having been set to the value of the variable b.
Claim 12

A neural network apparatus comprising:

a processor configured to: obtain and implement a neural network with a plurality of layers each comprising neurons, with plural synapses connecting neurons included in neighboring layers of the plurality of layers, where the plural synapses have synaptic weights, as obtained in the obtaining of the neural network, set for interpreting data input to a layer of the plurality of layers having the plural synapses for a trained objective,

wherein synaptic weights, of the set synaptic weights and previously having pre-regularized values greater than zero and less than a value of a variable a that is greater than zero, are regularized values having been set to zero,

wherein synaptic weights, of the set synaptic weights and previously having pre-regularized values greater than a preset value of a variable b that is greater than the preset value of the variable a, are further regularized values having been set to the preset value of the variable b, and

wherein the set synaptic weights comprise continuous data between the variable a and the variable b.

Claim 2

The neural network apparatus of claim 1, wherein the value of the variable b is different between at least two of the plurality of layers.
Claim 14

The neural network apparatus of claim 12, wherein the preset value of the variable b is different between at least two of the plurality of layers.

Claim 11 

The neural network apparatus of claim 1, wherein each of the synaptic weights
with values less than or equal to the value of the variable b is represented by a total number of
bits corresponding to log2(b) in which the variable b is an integer.
Claim 16

The neural network apparatus of claim 12, wherein each of synaptic weights with values less than or equal to the preset value of the variable b is represented by a number of bits corresponding to log 2(b) in which the variable b is an integer.


Regarding Claim 1,
As indicated in the table above, all the claimed features in instant claim 1 are disclosed in reference claim 12 (see underlined elements). While the two claims are not identical, instant claim 1 is anticipated by reference claim 12. It is evident from the table that all limitations in instant claim 1 are comparable to the underlined limitations in reference claim 12 except for the recitation of “wherein the plural synapses include synapses having synaptic weights” and “additional regularized values having been set to the value of the variable b” in instant claim 1, for which explanation is provided below:
Instant claim 1’s recitation of “wherein the plural synapses include synapses having synaptic weights” is anticipated by reference claim 12’s recitation of “where the plural synapses have synaptic weights” because reference claim 12, while using different drafting language, discloses that the plural synapses have synaptic weights. Moreover, instant claim 1’s recitation of “additional regularized values having been set to the value of the variable b” is anticipated by reference claim 12’s recitation of “further regularized values having been set to the preset value of the variable b” because reference claim 12, while using different drafting language, discloses additionally regularized values.
Therefore, instant claim 1 is anticipated by reference claim 12.
Regarding Claims 2 and 11,
Instant Claims 2 and 11 are rejected based on the same rationale as instant claim 1. 

Allowable Subject Matter
Claims 12-27 are allowed. Claims 3-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: REI et al. (US 2018/0204120 A1) teaches implementing an artificial neural network with weight quantization for predicting one or more next items in a sequence of items based on an input sequence item, which is relevant to Fig. 20 of the present application.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YING YU CHEN whose telephone number is (571)270-1484. The examiner can normally be reached Monday-Friday 7:30 am-5:00 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar can be reached on (571) 272-7796. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YING YU CHEN/Examiner, Art Unit 2125